Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7, 9, 11-12, 16, 18, 20-22, 29, 31-32, 36, 38-39 and 57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3, 5, 7, 9, 11-12, 16, 18, 20-22, 29, 31-32, 36, 38-39 and 57 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.

In regard to Claims 1, 2, and 22, the following limitations can be performed as a mental process by a human being, in terms of a human being mentally performing
[a] method for assessing social competency of a user […], the method comprising:
[…]
providing […] at least one interactive game in each of at least three social domains […];
allowing the user […] to play the at least one interactive game in each of the at least three social domains […];
determining […] an outcome for each of the interactive games played by the user based on user inputs received from the user […];
assessing […] a social competency of the user […] based on the outcome of the at least one interactive game in each of the at least three social domains; and
generating […] an assessment outcome indicative of the social competency of the user;
wherein the at least three social domains comprise attend on/executive function, communication, and social cognition.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., one or more computing devices, a communications network, a server, a network interface, a computer, an application, an assessment system, and/or a user interface, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., one or more computing devices, a communications network, a server, a network interface, a computer, an application, an assessment system, and/or a user interface these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 3 in Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 9, 11-12, 16, 20-22, 29, 31-32, 36, 39, and 57  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPUB US 20170333796 A1 by Do et al (“Do”).
In regard to Claims 1, 2, and 22, Do discloses an assessment system for assessing symptoms of neurodevelopmental conditions or disorders of patients, the assessment system comprising an assessment server configured to assess social competency of a user engaging with the assessment system, the assessment server arranged to communicate with the one or more computing devices across a communications network, the assessment server comprising:
(see, e.g., Figure 1, selection 20 in regard to “assessment server”);
at least one processor and memory comprising program code, which when executed by the at least one processor is configured to provide an assessment platform to a user interface of the one or more computing devices;
the memory comprising an assessment application including: 
a games module; and 
an assessment module;
(see, e.g., paragraph 61);

(see, e.g., paragraph 4, “games…for identifying…cognitive, social, and communicative strengths and weaknesses”; also see, e.g., paragraph 62-64);
wherein the assessment module, when executed by the at least one processor, is configured to assess social competency of the user of the assessment platform based on the outcome of at least one interactive game in each of the at least three social domains and to generate an assessment outcome; and
(see, e.g., paragraph 63);
wherein the at least three social domains comprise attend on/executive function, communication, and social cognition
(see, e.g., “games…for identifying…cognitive, social, and communicative strengths and weaknesses”; see also, e.g., paragraph 64-69).

In regard to Claim 3, Do discloses this feature.  See, e.g., paragraph 57.
In regard to Claim 5, Do discloses this feature.  See, e.g., paragraph 56.
In regard to Claim 7, Do discloses this feature.  See, e.g., paragraph 58.
In regard to Claims 9 and 29, Do discloses this feature.  See, e.g., paragraph 155 in regard to weighting by level.
In regard to Claims 11 and 31, Do discloses this feature.  See, e.g., paragraphs 154-160.
In regard to Claims 12 and 32, Do discloses this feature.  See, e.g., Figure 17.
In regard to Claims 16 and 36, Do discloses this feature.  See, e.g., Figure 6 and paragraph 139.
In regard to Claim 20, Do discloses this feature.  See, e.g., paragraphs 7 and 8 in regard to surveys.
In regard to Claims 21 and 39, Do discloses this feature.  See, e.g., paragraph 71 in regard to the various reports providing a “plan for productive futures for their child” (“treatment plan”).
In regard to Claims 21 and 39, Do discloses this feature.  See, e.g., paragraphs 8 and 71 in regard to the various dashboards and reports which are based on the game scores and which then provide a “plan for productive futures for their child” (“treatment plan”).
In regard to Claim 57, Do discloses this feature.  See, e.g., paragraph 698.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 38 is rejected under 35 U.S.C. 103 as being unpatentable over Do, in view of official notice
In regard to Claims 18 and 38, while Do teaches employing a cloud server (see, e.g., paragraph 73), it may not teach employing multiple servers, however,
the Examiner takes OFFICIAL NOTICE that such functionality was old and well-known at the time of Applicant’s invention.  Such functionality allows for more flexibility in implementing the system. As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed servers within the invention of the cited prior art so as to provide more flexibility in implementing the system.




	
	
	
	
	
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715